Citation Nr: 0331103	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
clawfoot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from July 1969 to May 1970.

This case comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO determined the veteran had not submitted new 
and material evidence to reopen his previously denied claim 
for service connection for bilateral clawfoot.

A subsequent, November 26, 2002 rating decision also denied 
service connection for a bilateral foot condition other than 
clawfoot-including pes planus (flat feet).  As well, the RO 
denied service connection for residuals of a broken bone in 
the right foot, next to the little toe.  Since receiving 
notification of that decision, the veteran has not submitted 
a Notice of Disagreement (NOD) to initiate an appeal to the 
Board concerning these additional claims.  38 C.F.R. 
§ 20.200 (2003).  So the only issue currently before the 
Board concerns his bilateral clawfoot.

During his military enlistment examination, the veteran 
described his physical condition as "good," and he had no 
relevant complaints.  His service medical records (SMRs) 
show that, in October 1969, he acknowledged that he had had 
deformed feet all of his life.  His SMRs show additional 
foot problems, including clawing of his toes, resulting in 
Medical Board Proceedings in March 1970.  At those 
proceedings, the Board recommended that he be presented to a 
Physical Evaluation Board, noting that he had clubfoot, 
congenital, manifested by bilateral clawing deformities of 
all toes, and that he experienced moderately severe 
discomfort when standing and walking, with moderately severe 
metatarsalgia when wearing shoes.  In April 1970, the 
Physical Evaluation Board recommended that he be separated 
from the service without entitlement to disability benefits.



In support of his initial claim, the veteran stated in March 
1970 that he never had trouble with his feet before entering 
service and felt that his condition was aggravated in 
service.  An August 1970 VA examination repeated his claim 
of aggravation from 10 months of military service wearing 
boots.  The examiner diagnosed symptomatic congenital 
bilateral clawfoot.  The September 1970 rating decision 
denied service connection for a bilateral foot condition, 
stating that the recurrence in service of symptoms of an old 
disability of pre-service origin failed to constitute 
aggravation in the absence of a permanent increase in its 
condition.  The veteran did not appeal that decision.  Thus, 
it became final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, this, in turn, 
means there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The veteran filed an application to reopen this claim in 
August 1986, but submitted no new evidence, and this request 
was summarily denied in an October 1986 decision.

In support of his current application to reopen, the veteran 
submitted a report from his podiatrist, Dr. Chapman, showing 
likely congenital deformities with secondary acquired 
deformities.  In the veteran's December 2001 Statement in 
Support of Claim, VA Form 21-4138, he indicated that Dr. 
Chapman had stated in November 2001 that based on "the 
condition my feet are in I should have never been inducted 
in to the military."  There is no such statement by Dr. 
Chapman in his November 2001 report or attached form.  The 
veteran also submitted VA outpatient treatment (VAOPT) 
records from November 2001 to May 2002 containing diagnoses 
of osteoarthritis and degenerative joint disease relating to 
his feet.



In the July 2002 rating decision appealed, the RO stated 
that the new evidence was not material to whether the foot 
condition was permanently aggravated by service because it 
did not show that the condition was made permanently worse 
by service.  In its November 2002 Supplemental Statement of 
the Case (SSOC) issued after the veteran requested a review 
by a Decision Review Officer (DRO), the RO reiterated this, 
citing, in part, 38 C.F.R. §3.304.

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became effective 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

38 C.F.R. § 3.159(b)(1) (2003) recently was invalidated by 
the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  But the provision 
of the VCAA codified at 38 U.S.C.A. § 5301(a) requires that 
the appellant be provided a year to respond.  In its March 
2002 letter to the veteran informing him of the VCAA, the RO 
acted in accordance with 38 C.F.R. §3.159(b)(1), informing 
the veteran that if it did not receive additional evidence 
or information describing it within 30 days from the date of 
the letter, it would decide his claim based only on the 
evidence received and any VA examinations or medical 
opinions.

The amendments to 38 C.F.R. § 3.156, in particular, apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen his claim 
for service connection for a bilateral clawfoot condition 
was received in December 2001, several months after the 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§ 3.156(a), providing a new definition of new and material 
evidence, applies to his current appeal.

38 C.F.R. § 3.156(a) was revised to redefine new and 
material evidence as new evidence that is existing evidence 
and not previously submitted and material when by itself or 
with other evidence previously on file, relates to an 
unestablished fact necessary to substantiate a claim.  New 
and material evidence must not be cumulative or redundant of 
evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R § 3.156(a) (2003).

In VAOGPREC 03-2003, issued on July 16, 2003, it was held 
under VA's regulations as currently interpreted, if a 
condition was not noted at entry but is shown by clear and 
unmistakable evidence to have existed prior to entry, 
the burden then shifts to the claimant to show that the 
condition increased in severity during service.  Only if 
the claimant satisfies this burden will VA incur the burden 
of refuting aggravation by clear and unmistakable evidence.  
However, this General Counsel opinion went on to hold that 
rebutting the presumption of sound condition at service 
entrance, provided by 38 U.S.C.A. § 1111, requires a two-
pronged rebuttal standard by which VA must show by clear 
and unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require 
an evidentiary standard of clear and unmistakable evidence 
and a claimant is not required to show an in-service 
increase in disability before the second prong of this 
rebuttal standard attaches.  To the extent that 38 C.F.R. 
§ 3.304(b) states only the first prong, it is invalid.  



Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The 
statute imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an 
increase and is clearly valid for that reason.  But that 
requirement in 38 C.F.R. § 3.306(b) does not apply in the 
context of determining whether the presumption of sound 
condition under 38 U.S.C. § 1111 has been rebutted.  
38 U.S.C.A. §§ 1111 and 1153 establish distinct 
presumptions, each containing different evidentiary 
requirements and burdens of proof.  38 U.S.C.A. § 1153 
requires claimants to establish an increase in disability 
before VA incurs the burden of disproving aggravation in 
cases governed by the presumption of aggravation, while 
38 U.S.C.A. § 1111 does not impose such a requirement in 
cases subject to the presumption of sound condition.  
38 C.F.R. § 3.306 is intended to implement the presumption 
of aggravation under 38 U.S.C.A. § 1153.  38 C.F.R. 
§ 3.306(a) reiterates the language of 38 U.S.C.A. § 1153 and 
cites that statute as its authority.  Accordingly, 38 C.F.R. 
§ 3.306(b) is inapplicable to determinations under 38 U.S.C. 
§ 1111.  

Thus, for these reasons, this case is REMANDED to the RO for 
the following development and consideration:

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as and any other applicable legal 
precedent.

2.  Ask the veteran to provide the names 
and addresses of all private clinical 
sources and approximate dates of 
treatment, evaluation or hospitalization 
for his bilateral clawfoot prior to, 
during, and since his military service.  
Ask him to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of each private 
care provider he identifies.  This 
should include, but is not limited to, 
all records from Dr. Andrew Chapman, a 
podiatrist, especially his alleged 
statement that, given the condition of 
the veteran's feet, he never should have 
been inducted into service.  

Upon receipt of the appropriate 
releases, request all private treatment 
records indicated, if any, and associate 
all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).

The veteran should specifically be 
requested to provide the names and 
addresses of any physicians in addition 
to Dr. Chapman who have rendered 
diagnoses or opinions, including having 
simply verbally informed him, that his 
bilateral clawfoot disability is related 
to or due to his military service, 
to include having increased in severity 
during service.  

Also ask each treating source to provide 
a medical opinion or diagnosis 
concerning the etiology of the bilateral 
clawfoot disability-particularly insofar 
as whether any is related to the 
veteran's service in the military and 
whether it preexisted military service 
and underwent an increase in severity 
during military service beyond 
its natural progression.  

3.  Also request any records of the 
veteran's treatment at VA facilities, 
including the Mountain Home VA Medical 
Center, and any such records should be 
associated with the claims file.

4.  Then, the RO should readjudicate the 
claim in light of the guidelines 
established in the General Counsel 
Opinion cited above.  If the benefit 
sought on appeal is not granted, send 
the veteran and his representative an 
SSOC and give them an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until notified.  The purpose of this 
remand is to obtain clarifying information and to ensure 
due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


